DETAILED ACTION
Claims 1-14 are pending.
Claims 1-14 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification discloses the molar ratio of carbon atom to Si atom (C/Si) in starting materials of 1:1.6 to 3.0 in multiple locations (e.g., page 7, 2nd paragraph; page 17, 1st paragraph, etc.), which however is different from the data disclosed in Table 1 in specification (specification, page 18, Table 1). In Table 1 of specification, a molar ratio of carbon atom to Si atom (C/Si) in the starting materials is 1.6:1, 2.3:1 and 3.0:1.

Appropriate correction is required.

Claim Objections
Claims 1-3 and 9-12 are objected to because of the following informalities:  
Claim 1, line 3, it is suggested to amend “the carbonaceous” to “a carbonaceous”.
Claim 1, line 7, it is suggested to amend “first” to “a first”.
Each of line 8 and line 10 of claim 1, it is suggested to amend “silicon dioxide/carbon” to “silicon dioxide and carbon”.
Claim 1, line 11, it is suggested to amend “large” to “the large”.
Claim 2, line 1, it is suggested to amend “the silicon containing compound” to “the liquid phase silicon containing compound”.
Claim 3, line 1, it is suggested to amend “the carbonaceous compound” to “the liquid phase carbonaceous compound”.
Claim 9, line 2, it is suggested to amend “the temperature” to “a temperature”.
Claim 9, line 3, it is suggested to amend “silicon dioxide/carbon” to “silicon dioxide and carbon”.
Claim 10, lines 1-2, it is suggested to amend “silicon dioxide/carbon” to “silicon dioxide and carbon”.
Claim 11, lines 1-2 and line 3, it is suggested to amend “silicon dioxide/carbon” to “silicon dioxide and carbon”.
Claim 12, line 2, it is suggested to amend “the temperature” to “a temperature”.
Claim 12, line 3, it is suggested to amend “large granular” to “the large granular”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a phrase “liquid phase silicon containing compounds and liquid phase carbonaceous compounds”, which appear to present inconsistent use of singular and plural forms, given that claim 1, line 3 recites carbonaceous compound (i.e., singular form), and claim 2 recites the silicon containing compound (i.e., singular form), and claim 3 recites the carbonaceous compound (i.e., singular form). 
The examiner the phrase refers to “a liquid phase silicon containing compound and a liquid phase carbonaceous compound”. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 2-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 4 recites a phrase “wherein a molar ratio of carbon atom to Si atom (C/Si) in the starting materials is 1: 1.6 to 3.0”, which is different from the disclosure in specification (specification, page 18, Table 1). In Table 1 of specification, a molar ratio of carbon atom to Si atom (C/Si) in the starting materials is 1.6:1, 2.3:1 and 3.0:1. The examiner interprets the phrase in claim 4 refers to wherein a molar ratio of carbon atom to Si atom (C/Si) in the starting materials is 1.6:1 to 3.0:1. 
If the interpretation is accurate, it is advised to point to the originally filed disclosure, or to provide a declaration, to support the position.

Claim 13 recites a phrase “free of introduction of an additional raw material”. However, it is unclear what the phrase refers to, i.e., free of introduction of an additional raw material besides liquid phase silicon containing compounds and liquid phrase carbonaceous compounds of claim 1; or free of introduction of an additional raw material besides liquid phase silicon containing compounds, liquid phrase carbonaceous compounds of claim 1, solvent and the catalyst of claim 5. The examiner interprets the phrase refers to free of introduction of an additional raw material besides liquid phase silicon containing compounds, liquid phrase carbonaceous compounds of claim 1, solvent and the catalyst of claim 5. Interpretation is speculative. Clarification is requested.
If the interpretation is accurate, it is advised to point to the originally filed disclosure, or to provide a declaration, to support the position.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinobu, JP 2009173501A (Shinobu) (provided in IDS received on 11/10/2021), and taken in view of evidence by Sook et al., KR 20150123114A (Sook) (provided in IDS received on 11/25/2020). 
The examiner has provided a machine translation of Shinobu, JP 2009173501A and Sook et al., KR 20150123114A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1-3 and 5, Shinobu discloses a method of manufacturing high purity silicon carbide powder (reading upon granular high-purity silicon carbide powders) (Shinobu, Abstract); the average particle size of the silicon carbide powder is increased from 5 µm or less obtained only by a normal firing process to 10 to 500 µm by using Shinobu method (reading upon large granular silicon carbide powder) (Shinobu, page 5, 6th paragraph).
Shinobu further discloses a high purity silicon source and a high purity organic compound containing oxygen in the molecule and remaining carbon by heating is used as a carbon source, and a mixture obtained by homogeneously mixing them (Shinobu, page 3, 3rd paragraph); as the silicon source, one or more selected from high-purity tetraalkoxysilane, specific examples include tetraethoxysilane (i.e., tetraethyl orthosilicate or TEOS) (reading upon liquid phase silicon containing compounds) (Shinobu, page 3, 6th paragraph); the substance used as the carbon source is a high-purity organic compound, examples include various sugars such as sucrose, for the purpose of homogeneously mixing with the silicon source, these are mainly used in liquid form at room temperature, those that dissolve in a solvent, those that soften or become liquid when heated, such as thermoplastic or heat-meltable, among them, a resol type phenol resin and a novolac type phenol resin are preferable (reading upon liquid phase carbonaceous compounds).
Shinobu further discloses when obtaining a homogeneous mixture of a silicon source and a carbon source (i.e., which necessarily requires stirring), the mixture is cured to form a solid as necessary. For example, as described above, when a liquid carbon source is used, a homogeneous mixture of a silicon source and a carbon source is cured, examples of the curing method include a method of crosslinking by heating, a method of curing with a curing catalyst (reading upon producing a gel in which the carbonaceous compound is dispersed in a silicon dioxide network structure through a sol-gel process) (Shinobu, page 3, bottom paragraph).
Shinobu further discloses a firing step (preheating carbonization firing step) in which the raw material mixed solid is preheated to 500 to 1000 ° C. may be further added (reading upon subjecting the gel to a first heat treatment) (Shinobu, page 4, 6th paragraph).
Given that Shinobu discloses substantially identical process as set forth above with that of the present invention (specification, pages 16-17; claim 1, steps (i)-(ii)) therefore it is clear that the carbon source would necessarily decompose to produce a silicon dioxide/carbon composite including nano-sized carbon particles. 
Shinobu further discloses the solid material obtained by preliminary carbonization, after the raw material mixing is subjected to heating (carbonization) firing in a non-oxidizing atmosphere in the silicon carbide production step; generally, the temperature is 1350 to 1800 ° C (Shinobu, page 4, 7th paragraph); the silicon carbide powder obtained is heated further to a temperature of 2100°C to 2500°C (Shinobu, page 5, 3rd paragraph) (heating at a temperature of 1350 to 1800 ° C and further to a temperature of 2100°C to 2500°C together read upon a second heat treatment at a higher temperature than that of the first heat treatment).
According to Sook, silicon carbide powder has an alpha phase (i.e., α-phase) which is a high temperature stabilizing phase, with the heating temperature exceeding about 1900°C (Sook, page 3, 3rd paragraph from the bottom). Therefore, it is clear that the silicon carbide powder from Shinobu after heated further to a temperature of 2100°C to 2500°C would necessarily be α-phase.

Regarding claim 4, as applied to claim 1, Shinobu further discloses the ratio of carbon to silicon is defined by elemental analysis of a carbide intermediate obtained by carbonizing a mixed cured solid (i.e., corresponding to a ratio of carbon to silicon in the starting materials) of 3.0 and 2.0 to 2.5 (Shinobu, paragraph spanning between pages 5-6).

Regarding claim 6, as applied to claim 5, Shinobu further discloses as the curing catalyst, including oxalic acid, hydrochloric acid (Shinobu, page 4, 1st paragraph).

Regarding claim 13, as applied to claim 1, Shinobu further discloses in production of silicon carbide powder (Example 1), high-purity ethyl silicate oligomer and high-purity liquid resol type phenol resin having a water content of 20% are mixed, and a high-purity maleic acid aqueous solution is added as a catalyst and heated to cure (reading upon free of introduction of an additional raw material) (Shinobu, page 7, 2nd paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., KR101627371B1 (Park’371) (provided in IDS received on 02/17/2021) in view of Sook.
The examiner has provided a machine translation of Park et al., KR101627371B1 (Park’371). The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1, 3 and 13, Park’371 discloses a method of producing a silicon carbide powder including the following steps: i) preparing a liquid silicon source and a solid carbon source as raw materials; ii) gelling a liquid silicon source in a dispersion solution of the raw material to prepare a gel (i.e., a sol-gel process) in which a solid carbon is evenly distributed; iii) heat treating the gel to prepare SiO2-C composite powder; and iv) performing carbothermal reduction on the SiO2-C composite powder to prepare a silicon carbide powder (Park’371, Abstract).
Park’371 further discloses by heating the gel to a temperature of 300~1000 ℃ to prepare a SiO2-C composite powder (reading upon subjecting the gel to first heat treatment, thereby producing a silicon dioxide/carbon composite) and subjecting the SiO2-C composite powder to a thermal carbon reduction reaction at 1300-2200 ° C to produce a silicon carbide powder (reading upon subjecting the silicon dioxide/carbon composite to second heat treatment at a higher temperature than that of the first heat treatment to obtain granular silicon carbide powders) (Park’371, page 3, paragraphs 5-6).

Park’371 further discloses the solid carbon source may be a nano-sized powdery carbon compound, e.g., carbon black etc (Park’371, page 3, paragraph 12). Therefore, the SiO2-C composite powder of Park’371 would necessarily include nano-sized carbon particles.

Park’371 further discloses the particle size of the silicon carbide powder is controlled within an average particle size range of 50 nm to 400 μm (reading upon large granular silicon carbide powders) (Park’371, page 5, paragraph 3).

Park’371 further discloses the silicon carbide powder synthesized by using a raw material having a C / Si molar ratio of 3.0 was selected and measured to have a purity of about 99.997 (reading upon high purity silicon carbide powders) (Park’371, page 7, paragraph 7).

Park’371 further discloses subjecting the SiO2-C composite powder to a thermal carbon reduction reaction at 1300-2200° C to produce a silicon carbide powder (Park’371, page 3, paragraph 6). 
According to Sook, silicon carbide powder has an alpha phase (i.e., α-phase) which is a high temperature stabilizing phase, with the heating temperature exceeding about 1900°C (Sook, page 3, 3rd paragraph from the bottom). Therefore, Park’371 further discloses a thermal carbon reduction reaction temperature range wherein α-phase would be produced, and it therefore would have been obvious to a person of ordinary skill in the art to select a heating temperature exceeding about 1900°C within the range of 1300-2200° C disclosed by Park’371 and produce α-phase silicon carbide. 

Park’371 does not explicitly disclose using liquid phase carbonaceous compound and the liquid phase carbonaceous compound thermally decomposes upon the first heat treatment. 

With respect to the difference, Sook teaches preparing silicon carbide powder by mixing a carbon source and a silicon source (Sook, page 2, paragraph 11) followed by a synthesis step (Sook, page 3, paragraph 4). Sook specifically teaches the carbon source may comprise a solid carbon source or an organic carbon compound (Sook, page 2, 4th paragraph from bottom), examples of the organic carbon compound include phenol, xylene, polyimide, sugar and the like (reading upon a liquid phase carbonaceous compound) (Sook, page 2, 2nd paragraph from bottom). 
Sook is analogous art as Sook is drawn to preparing silicon carbide powder by mixing a carbon source and a silicon source.
In light of the disclosure of Sook of the equivalence and interchangeability of using solid carbon source as disclosed in Park’371 (Park’371, Abstract), with a liquid phase carbonaceous compound as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a liquid phase carbonaceous compound as the carbon source in Park’371, and thereby arrive claimed invention.

	Regarding claim 2, as applied to claim 1, Park’371 further discloses the liquid silicon source is a silane compound containing a hydrolyzable functional group, specifically, the liquid silicon source can be tetraethyl orthosilicate (Park’371, page 3, paragraph 12).

Regarding claim 4, as applied to claim 1, Park’371 further discloses the liquid silicon source used as the raw material and the solid carbon source may be mixed so that the molar ratio of C / Si ranges from 2.3 to 4.0 (Park’371, page 3, bottom paragraph), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
	
Regarding claims 5-7, as applied to claim 1, Park’371 further discloses it is preferable that the carbon source is dispersed in a solvent (Park’371, page 3, paragraph 13), the gel prepared is uniformly dispersed in a solid carbon source on a SiO2 gel having a network structure formed by hydrolyzing a liquid silicon source with an aqueous acid solution or an aqueous base (Park’371, page 4, paragraph 3); the liquid silicon source can be gelated by adding an aqueous acid solution or an aqueous base solution (i.e., a catalyst) to a solution in which a liquid silicon source and a carbon source are uniformly dispersed while stirring (Park’371, page 4, paragraph 4).
Park’371 further discloses the acid aqueous solution used for gelation of the liquid silicon source is an aqueous solution in which at least one acid selected from common organic acids or inorganic acids, the acid may be at least one selected from the group consisting of inorganic acids including nitric acid, hydrochloric acid, and the like and organic acids including oxalic acid, and toluenesulfonic acid (Park’371, page 4, paragraph  5); the base may be alkali metal salts such as sodium hydroxide, ammonia, and amines such as hexamethylenetetramine (HMTA) (Park’371, page 4, paragraph 6).
Park’371 further discloses the gelation temperature is preferably maintained in the range of 20 to 50 ° C in the range of 300 to 600 rpm to sufficiently disperse the liquid silicon source and the carbon source in the gelation process (Park’371, page 4, paragraph 7), which overlaps the ranges of the present claim 7. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 8, as applied to claim 1, Park’371 further discloses when the gelation is completed, the gel is dried at a temperature of 25 to 100 °C and atmospheric pressure or a vacuum atmosphere for 24 to 72 hours to obtain a gel (Park’371, page 4, 3rd paragraph from bottom).

Regarding claim 9, as applied to claim 1, Park’371 in view of Sook further discloses in the carbonization process, the organic carbon compound may be carbonized to generate carbon; the carbonization process may be performed at a temperature of about 600 ° C to about 1200 ° C (Sook, page 3, paragraph 5); in Example 1, the mixture was subjected to a temperature increase rate of 3°C/min (Sook, page 5, paragraph 4). About 600 ° C to about 1200 ° C overlaps the temperature range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, as applied to claim 1, Park’371 further discloses the carbon source may be a nano-sized powdery carbon compound (i.e., the carbon particles included in the silicon dioxide and carbon composite would necessarily be nano-sized) (Park’371, paragraph 12).
Park’371 further discloses the surface area of the carbon source is increased and the reaction activity can be further increased in the silicon carbide synthesis reaction (Park’371, paragraph 13); the SiO2-C composite can maximize the contact between SiO2 and the nano-sized carbon powder, thereby improve the reaction efficiency in the thermal reaction reaction for synthesizing the silicon carbide powder (Park’371, page 2, 2nd paragraph).
Although there are no disclosures on the amounts of an average particle size carbon particles of 5 nm of less as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of an average particle size of the carbon particles, including over the amounts presently claimed, in order to increase the reaction activity for silicon carbide reaction, and thereby arrive at the claimed invention.	

Regarding claim 11, as applied to claim 1, Park’371 further discloses the SiO2-C composites can be sieved to a predetermined size using a ball mill, an impact mill, a planetary mill or the like, and sieved to classify the particles by particle size; specifically, the SiO2-C composite powder can be classified by size in a size of 5 mm or more, a particle size of 0.5 to 5 mm, a particle size of 200 to 500 μm, and a particle size of less than 200 μm (Park’371, paragraph 4).

Regarding claim 12, as applied to claim 1, Park’371 further discloses subjecting the SiO2-C composite powder to a thermal carbon reduction reaction at 1300-2200 ° C to produce a silicon carbide powder (Park’371, page 3, paragraph 6); specifically, the SiO2-C composites are placed in a graphite crucible and charged in a high-temperature vacuum (for example, graphite vacuum furnace) to raise the temperature to 1400 to 2200 ° C at a rate of 8 to 12 ° C / min in an inert or vacuum atmosphere (Park’371, page 6, 3rd paragraph). 1300-2200 ° C or overlaps with the temperature range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park’371 and Sook as applied to claim 1 above, and further in view of Han et al., KR 20100131257A (Han) and Park et al., US 2017/0081197A1 (Park’197).
The examiner has provided a machine translation of Han et al., KR 20100131257A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 14, as applied to claim 1, as applied to claim 1, Park’371 further discloses the particle size of the silicon carbide powder is controlled within an average particle size range of 50 nm to 400 μm by using SiO2-C composites classified; for example, as the temperature is increased up to the synthesis temperature of 2000 ° C, the size of the synthesized silicon carbide powder gradually increases from 50 nm to 20 μm, and at 2200 ° C, the particle size of the silicon carbide powder rapidly increases to a maximum of 200 μm (Park’371, page 6, 3rd paragraph).
Park’371 further discloses the silicon carbide powder synthesized by using a raw material having a C / Si molar ratio of 3.0 was selected and measured to have a purity of about 99.997 in the purity analysis using the GDMS analysis method (i.e., 99.997 wt.%).
However, Park’371 in view of Sook does not disclose a particle size distribution (d90/d10) of 5 or less.
With respect to the difference, Han teaches a producing method of silicon carbide powder (Han, Abstract). Han specifically teaches the particle size distribution can be adjusted by adjusting the molar ratio of the carbon precursor and the silicon precursor, and when a specific acid is mixed in a specific ratio (Han, page 2, bottom paragraph).
As Han expressly teaches, there is an increasing demand of effectively controlling the particle size of silicon carbide powder (i.e., it is desirable to control the particle size of silicon carbide powder to meet product requirements) (Han, page 2, 2nd paragraph from bottom).
Furthermore, Park’197 teaches preparing silicon carbide granular powder (Park’197, [0020]). Park’197 specifically teaches silicon carbide granular powder with narrow particle size distribution (Park’197, [0021]); and a particle size distribution (d90/d10) of 5 or smaller (Park’197, [0032]).
Both Han and Park’197 are analogous art as Han is drawn to a producing method of silicon carbide powder and Park’197 is drawn to preparing silicon carbide granular powder.
In light of the motivation of controlling the particle size of distribution, as taught by Han, it therefore would have been obvious to a person of ordinary skill in the art to control the particle size distribution of the silicon carbide of Park’371 in view of Sook, and obtain a particle size distribution such as (d90/d10) of 5 or smaller, in order to meet product requirements, and thereby arrive at the claimed invention.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732